Citation Nr: 1629648	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral hammertoes.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were remanded in October 2014 for further development.  

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2014.  A transcript of that hearing is of record.

A review of the record indicates a May 2016 claim for substitution by the Veteran's widow has been received.  This matter is referred to the RO for appropriate action.


FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, the Board received confirmation that the appellant died in March 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (3); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board received notice that the Veteran died in March 2016.  That notice was received after the appeal was certified and transferred to the custody of the Board.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).

As indicated above, the Veteran's widow filed a statement in May 2016 indicating that she wished to be considered as "substitute claimant."  This claim has been referred to the RO as no action has yet to be taken.  


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


